Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the present invention pertains to an automated cooling system for use with an attic space that specifically requires a cylindrical housing, a motor configured to rotate a fan drive shaft, a fan blade assembly, a first condition sensor comprising a temperature sensor and a second condition sensor comprising a humidistat, a motor speed control unit, and a user interface.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above automated cooling system used in combination with the motor speed control unit configured such that the motor speed is automatically adjusted in response to changes in the air temperature in the attic space so as to maintain the temperature of the attic space at the desired temperature without switching on and off the motor to preserve fan blade inertia while maintaining the temperature of the attic space at the desired temperature. Claims 2 – 10 are allowable for depending from claim 1. 
Regarding independent claim 17, the subject matter of claim 22, which was indicated as allowable in the non-final rejection of 2/18/22, was incorporated into claim 17 in the amendment of 5/17/22, thereby making claim 17 allowable. Reasons for allowance of claim 22 were provided in paragraph 50 of the non-final rejection of 2/18/22, and those reasons still apply. Claims 18 – 21 and 23 – 30 are allowed for depending from claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762